Title: To George Washington from Tobias Lear, 30 October 1799
From: Lear, Tobias
To: Washington, George



Dear Sir
Harper’s Ferry Octr 30th 1799

I arrived at this place yesterday afternoon, and finding that Colo. Parker had gone to Winchester I dispatched a messinger for

him (one of the Soldiers). He got here this afternoon, when I delivered him your letters.
The huts for the 8th Regt are in a state of forwardness; 22 of them are finished to the roofs; several of which are now covering, they are 16 feet sqr. and intended for 12 men each. There are logs provided, with the huts now up, enough to quarter this Regt. About twelve thousand feet of plank are on the ground, and enough to cover the huts, now preparing, will be soon here.
A person (Mr Wilson) who has the lease of a part of the ground, adjoining the public’s, has offered 150 Acres for sale at £500—Virga Currency. The lease is for fifty years, yet to come, @ 6£ pr hundred per year. On this ground there is timber sufficient for logs to hut the two Regts vizt the 9th & 10th, and a considerable quantity of fuel. This, I think, will be purchased, and the logs cut immediately. The plank, for covering, can be had by the time the huts are ready to receive it; and it will be a cheap purchase for the United States if only the logs and fuel are considered, independent of the ground. Upon the whole it will be best to cover the huts with plank, as they will be so put on as to be but little injured, and may serve the public hereafter at this place, where a quantity will be wanted.
Colo. Parker and myself go over to Frederick town tomorrow morning, to look at the Barracks &c.—not so much with a view of making use of them, as to hold up an idea that a part of the troops will be quartered there, to induce Mr Wilson to take a less price for his land, which Major Campbell, to whom he has offered it for his own use, is desired to secure.
I have today been over the ground belonging to the United States, and that offered for sale, and I am convinced that there can be no doubt of getting sufficient timber therefrom to hut the three Regiments (and a Battalion of Artillery, if necessary, which is ordered to this place) and to supply them very amply with fuel for at least the ensuing winter. Colo. Parker seems anxious to make every preparation, and I am persuaded that the Troops destined for this place can be accommodated here this winter at as little expence to the United States as they could be in any other place: and the other advantages which arise from their being embodied must be very great.
I hope to be at Mount Vernon by Saturday next. At present I see

nothing to prevent it. But I shall not return until I can give you a precise account of the Winter Quarters for the three Regiments.
My best respects attend Mrs Washington and the family at Mount Vernon. With the purest respect & attachment I have the honor to be, Your most affectionate & Obedt St

Tobias Lear

